DETAILED ACTION
This correspondence is in response to the after final communications received March 30, 2021.  Applicant’s amendment provided on March 30, 2021 has been entered.  


Status of the claims
Claims 1, 2, 4-11, 14-19, 21 and 26 are pending.  Claims 22-24 have been withdrawn by Applicant.  Claims 1 and 18 have been amended.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant’s Claim to Figure Comparison
As species I has been elected, Fig. 1A was selected to map to claim 1 for a basic claim understanding as shown below.

Regarding claim 1, the Applicant discloses in Fig. 1A, an integrated circuit (1C) package, comprising: 

a package substrate (110);

a plurality of electrical components (106-1) secured to a face of the package substrate (upper “face”, e.g. upper surface of 110); and 

a plate (150) secured to the plurality of electrical components (upper surfaces of plural 106-1) with an adhesive (130) such that the plurality of electrical components are between the plate and the package substrate (plural 106-1 are located between 110 and 150).

    PNG
    media_image1.png
    444
    770
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 112
Applicant’s amendment to claims 1 and 18, which removes the recitation, “and no thermal interface material is in an entire volume between the plate and the first face of the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 14 and 17 are rejected 35 U.S.C. 103 as being unpatentable over Yoneda et al. (US 2003/0082846) in view of Lin et al. (US 2016/0293514) in view of Yee et al. (US 7,459,346).

    PNG
    media_image2.png
    512
    566
    media_image2.png
    Greyscale

Regarding claim 1, the prior art of Yoneda discloses in Fig. 1, an integrated circuit (IC) package (paragraph 0004, discusses that the chips to be packaged are “LSI” which stands for large scale integration semiconductor elements, e.g. integrated circuit and a package for the IC), comprising: 

a package substrate (4, ¶ 0052);

a plurality of electrical components (6, 8, ¶ 0052) secured to a face of the package substrate (both 6, 8 are secured by solder balls to the upper surface of the package wiring substrate 4); and 

a plate (10, “heat spreader” ¶ 0052) secured to the plurality of electrical components with an adhesive (12, ¶ 0052, “adhesive 12”) such that the plurality of electrical components are between the plate and the package substrate (6, 8 are located between 10 and 4),

wherein the plurality of electrical components are in an entire volume between the plate and the face of the package substrate (6, 8 are in the volume between 4 and 10), and no thermal interface material is in an entire volume between the plate and the face of the package substrate (the adhesive material is only identified as “adhesive 12”, e.g. there is no explicit mention of the adhesive being an thermal interface material).

Yoneda does not disclose,
wherein a thickness of the plate is between 20 microns and 1 millimeter.

Lin discloses in Figs. 49 and 50,
 wherein a thickness of the plate is between 20 microns and 1 millimeter (¶ 0135, “the heat spreader 18 has a thickness of 0.5 mm”).
Yee further discloses a heat sink that is “at least about” 30 microns (see Fig. 1 element 16 is the heat sink, claim 2).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

 wherein a thickness of the plate is between 20 microns and 1 millimeter,

in the invention or system of Yoneda as taught by Lin and Yee, for the purpose of providing a component that is diminutive and compatible in size with integrated circuit chips that can improve performance and operational lifetime by reducing the operating temperature of the integrated circuit chips.

Further, in view of MPEP 2144.05, it is clear that the overlapping thickness range of Yee’s “at least about 30 microns” significantly overlaps applicant’s 20 micron to 1mm range, and when further taking into account the Lin reference’s 0.5 mm thickness data point, the prior art disclosed range of Yee’s thickness greater than or equal to 30 microns up to Lin’s thickness of 0.5 mm, appears to fit the circumstances where, In the case where the claimed ranges “overlap prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 4, Yoneda discloses the IC package of claim 1, wherein the adhesive does not contact the package substrate (12 does not make contact with 4).

Regarding claim 5, Yoneda discloses the IC package of claim 1, and the IC package further includes: 
second level interconnects at the second face of the package substrate (lower surface of package substrate 4 has a lower surface with second level interconnects, e.g. solder balls 14).

Regarding claim 14, Yoneda discloses the  IC package of claim 1, wherein no thermal interface material is between the plate and the package substrate  (12 does not make contact with 4).

Regarding claim 17, Yoneda discloses the  IC package of claim 1, wherein no mold material surrounds the plurality of electrical components (no mold shown in Fig. 1).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneda et al. (US 2003/0082846) in view of Colgan et al. (US 2006/0038281). 

Regarding claim 16, Colgan discloses the  IC package of claim 1, wherein no underfill material is between the plurality of electrical components and the package substrate.

Colgan discloses in Fig. 1, 
wherein no underfill material is between the plurality of electrical components and the package substrate (no underfill between chips 30/40 and package substrate 10, only solder connections shown in Fig. 1).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of:

wherein no underfill material is between the plurality of electrical components and the package substrate,

in the invention or system of Yoneda as taught by Colgan, for the purpose of simplifying the manufacturing process by reducing the number of fabrication steps and mitigating the inadvertent disconnections that may take place when injection of the underfill material.


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda et al. (US 2003/0082846) in view of Yu et al. (US 2014/0001612). 

Regarding claim 6, Yoneda discloses the IC package of claim 5, and Yoneda does not disclose,
wherein further comprising:
at least one electrical component secured to the second face of the package substrate with first level interconnects.

Yu discloses in Fig. 18,
wherein further comprising:
at least one electrical component (702) secured to the second face (lower surface) of the package substrate (204) with first level interconnects (smaller lower surface solder balls 602, analogous 704 of Fig. 14).

    PNG
    media_image3.png
    346
    524
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,
wherein further comprising:


in the invention or system of Yoneda as taught by Yu, for the purpose of adding further functionality to the overall device package.

Regarding claim 7, Yoneda discloses the IC package of claim 6, and Yu discloses, the at least one electrical component secured to the second face of the package substrate includes a processing die (Yu discloses Fig. 18, disclose a package substrate 204, which has a bottom mounted semiconductor die 702, wherein that die is a processor as discussed in paragraph 0031).

Regarding claim 8, Yoneda discloses the IC package of claim 6, and Yu discloses, wherein an underfill material is between the at least one electrical component and the second face of the package substrate (Fig. 8, where underfill 802 is used, as discussed in paragraphs 0032, 0033, and further in paragraph 0034, it is discussed that “underfilling 802 may be eliminated entirely”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneda et al. (US 2003/0082846) in view of Yu et al. (US 2014/0001612) in view of Colgan et al. (US 2006/0038281). 

Regarding claim 9, Yoneda discloses the  IC package of claim 1, however Yoneda does not disclose, wherein no underfill material is between the plurality of electrical components and the package substrate.

Colgan discloses in Fig. 1, 
wherein no underfill material is between the plurality of electrical components and the package substrate (no underfill between chips 30/40 and package substrate 10, only solder connections shown in Fig. 1).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of:

wherein no underfill material is between the plurality of electrical components and the package substrate,

in the invention or system of Yoneda as taught by Colgan, for the purpose of simplifying the manufacturing process by reducing the number of fabrication steps and mitigating the inadvertent disconnections that may take place when injection of the underfill material.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda et al. (US 2003/0082846) in view of Edwards et al. (US 6,275,381).

Regarding claim 10, Colgan discloses the  IC package of claim 1, and Yoneda does not disclose,
wherein the plate includes at least one recessed portion in a face facing the plurality of electrical components.

Edwards discloses in Fig. 5, wherein the plate includes at least one recessed portion in a face facing the plurality of electrical components (chip 30 with top surface covering paste 12 protrudes into “cavity 54”of cap 50, column 6, line 55, column 8, lines 32-44).

    PNG
    media_image4.png
    295
    615
    media_image4.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,
wherein the plate includes at least one recessed portion in a face facing the plurality of electrical components,
in the invention or system of Yoneda as taught by Edwards, for the purpose of shortening the thermal path through the cap.

Regarding claim 11, Yoneda discloses the  IC package of claim 10, wherein the face of the plate is a first face, the plate has a second face opposite to the first face, and the second face is flat (both Yoneda and Edwards show a lower first surface opposite to the upper second surface of the thermal spreading member, and the top second surface is flat).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneda et al. (US 2003/0082846) in view of Colgan et al. (US 2006/0038281) in view of Non-Patent Literature: Ralf Walter, “Thermal Considerations About Modern Energy Saving Power-MOSFET: IS the Reduced Thickness of the Silicon a Drawback for Short High Power Load Conditions?”, 2013, IEEE, Pg. 1360.

Regarding claim 15 Yoneda discloses the  IC package of claim 1, Yoneda does not disclose, wherein the plate has a thermal conductivity less than 205 watts per meter kelvin.  205 watts per meter kelvin is the thermal conductivity of aluminum (as disclosed in Applicant’s specification), which as a metal, is commonly known to be distinctly higher than insulation and semiconductor materials.  
Colgan discloses the use of silicon in paragraph 0025.  Colgan discloses the desire to have a material which is at least as thermally conductive as the active device material (e.g. silicon), otherwise there would be high thermal resistance blocking heat from leaving the active silicon chip, hence having materials with at least the thermal conductivity of silicon up to the thermal conductivity of high thermal conductors of copper and aluminum.  Colgan is silent on just how thermally conductive silicon is however, which does not allow the reviewer to clearly semi-conductor) having a thermal conductivity which is much less than the thermal conductivity of the conductors of both copper and specifically of aluminum.  See “Table I, Material Properties”, of the Non-Patent Literature: Ralf Walter, “Thermal Considerations About Modern Energy Saving Power-MOSFET: IS the Reduced Thickness of the Silicon a Drawback for Short High Power Load Conditions?”, 2013, IEEE, Pg. 1360, below.

    PNG
    media_image5.png
    279
    591
    media_image5.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

wherein the plate has a thermal conductivity less than 205 watts per meter kelvin,

in the invention or system of Yoneda as taught by Colgan and Walter, for the purpose of explicitly depicting the particulars of the inherent characteristics of materials to be used in the extraction of waste heat of an active semiconductor devices for improving device performance and longevity.


Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2017/0179078) in view of Yoneda et al. (US 2003/0082846) in view of Abe et al. (US 2006/0051895) in view of Lin et al. (US 2016/0293514) in view of Yee et al. (US 7,459,346).


    PNG
    media_image6.png
    456
    681
    media_image6.png
    Greyscale

Regarding claim 18, Jung discloses in Fig. 17, a computing device (as discussed throughout ¶ 0102, 0104), comprising: 

a circuit board (“package substrate 4500” as discussed in ¶ 0075, wherein “The package substrate 500 may be a printed circuit board”, ¶ 0034); and

an integrated circuit (IC) package disposed on the circuit board (devices above 4500), wherein the IC package includes:

a package substrate (“interconnection structure layer 4100”, ¶ 0075),

an electrical component (“die 4200”, ¶ 0075) secured to a face of the package substrate (4200 secured by solder balls to 4100).

Jung does not disclose the details of,
a plurality of electrical components secured to a face of the package substrate, and 
a plate secured to the plurality of electrical components such that the plurality of electrical components are between the plate and the package substrate,
the plurality of electrical components are in an entire volume between the plate and the first face of the package substrate, and no thermal interface material is in an entire volume between the plate and the first face of the package substrate.

Yoneda discloses in Fig. 1,
a plurality of electrical components (6, 8) secured to a face of the package substrate (4), and 
a plate (10, “heat spreader” ¶ 0052) secured to the plurality of electrical components such that the plurality of electrical components are between the plate and the package substrate (6, 8 are located between 10 and 4),
the plurality of electrical components are in an entire volume between the plate and the face of the package substrate (6, 8 are in the volume between 4 and 10), and no thermal interface material is in an entire volume between the plate and the face of the package substrate (the 

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

a plurality of electrical components secured to a face of the package substrate, and 
a plate secured to the plurality of electrical components such that the plurality of electrical components are between the plate and the package substrate,
the plurality of electrical components are in an entire volume between the plate and the first face of the package substrate, and no thermal interface material is in an entire volume between the plate and the first face of the package substrate,

in the invention or system of Jung as taught by Yoneda, for the purpose of providing a heat extraction arrangement to be used in the extraction of waste heat of an active semiconductor devices for improving device performance and longevity.

Jung does not disclose,
wherein no underfill material is between the plurality of electrical components and the package substrate,
at least one electrical component secured to a second face of the package substrate,


Abe discloses in Fig 11 (Figures 7A-10 can be referenced to identify features not identified in Fig. 11),
wherein no underfill material is between the plurality of electrical components (plural 30B, ¶ 0058) and the package substrate (no underfill between 30B and 20),

at least one electrical component secured to a second face of the package substrate (30A, ¶ 0050, 30A is secured to the lower surface of 20),
wherein the second face is opposite to the first face (lower face of 20 is the opposite face of the upper face of 20), and 
underfill material is between the at least one electrical component and the second face of the package substrate (material is shown between 30A, the solder ball connections of 30A and the lower surface of 20). 

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of:

wherein no underfill material is between the plurality of electrical components and the package substrate,

at least one electrical component secured to a second face of the package substrate,
wherein the second face is opposite to the first face, and underfill material is between the at least one electrical component and the second face of the package substrate,

in the invention or system of Jung et al. as taught by Abe, for the purpose of reducing wiring resistance of further electronic components by orienting the electronic components spatially close with regard to each other (¶ 0017).

Lin discloses in Figs. 49 and 50,
 wherein a thickness of the plate is between 20 microns and 1 millimeter (¶ 0135, “the heat spreader 18 has a thickness of 0.5 mm”).
Yee further discloses a heat sink that is “at least about” 30 microns (see Fig. 1 element 16 is the heat sink, claim 2).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

 wherein a thickness of the plate is between 20 microns and 1 millimeter,



Further, in view of MPEP 2144.05, it is clear that the overlapping thickness range of Yee’s “at least about 30 microns” significantly overlaps applicant’s 20 micron to 1mm range, and when further taking into account the Lin reference’s 0.5 mm thickness data point, the prior art disclosed range of Yee’s thickness greater than or equal to 30 microns up to Lin’s thickness of 0.5 mm, appears to fit the circumstances where, In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Regarding claim 21, Jung et al. disclose the  computing device of claim 18, and wherein at least one of the plurality of electrical components is secured to the face of the package substrate with solder bumps (Abe specifies in Fig. 10, wherein plural 30B are electrically connected to 20 by way of 32, solder balls, ¶ 0058).


19 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2017/0179078) in view of Yoneda et al. (US 2003/0082846) in view of Abe et al. (US 2006/0051895) in view of Oh et al. (US 2011/0037165).

Regarding claim 19, Jung et al. disclose the computing device of claim 18, however they do not explicitly disclose,
wherein the plate includes a metal, plastic, or ceramic material.

Oh discloses in Fig. 4,
wherein the plate includes a metal, plastic, or ceramic material (134, ¶ 0034, “Heat spreaders 134 can be Al, Cu, or another material with high thermal conductivity to provide heat dissipation”).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

wherein the plate includes a metal, plastic, or ceramic material,

in the invention or system of Jung et al. as taught by Oh, for the purpose of improving the thermal conductivity of the heat extraction arrangement.

26 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2017/0179078) in view of Yoneda et al. (US 2003/0082846) in view of Abe et al. (US 2006/0051895) in view of Eguchi et al. (US 2003/0071348).

Regarding claim 26, Jung et al. disclose the computing device of claim 18, however they do not disclose,
wherein the plate is secured to the plurality of electrical components by an adhesive, and the adhesive has a same material composition as the underfill material.

Eguchi discloses in Fig. 1B,
wherein the plate is secured to the plurality of electrical components by an adhesive, and the adhesive has a same material composition as the underfill material (5 is shown to function as both underfill and adhesive the adhere 4 to 5 and underfill for 1 on 3).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

wherein the plate is secured to the plurality of electrical components by an adhesive, and the adhesive has a same material composition as the underfill material,

in the invention or system of Jung et al. as taught by Eguchi, for the purpose of simplifying the method by reducing the amount of fabrication steps in the production process.


Response to Arguments
Applicant’s arguments with regard to the Olsen reference have been considered and are convincing.  Applicant’s newly amended claims 1 and 8 required further search and consideration and yielded the Lin et al. (US 2016/0293514) and Yee et al. (US 7,459,346) references used in this final rejection.  Lin does in fact disclose the orientation of the heat spreader being attached by adhesive (see Fig. 10, ¶ 0082 describes 19 as at least an adhesive, where 19 attaches chip 13 to heat spreader 18), therefore, the Lin reference’s heat spreader arrangement is analogous art to the heat spreader arrangement of the Yoneda reference.  Also Yee discloses in Fig. 1 where heat sink 16 attaches to chip 14 by way of adhesive 36, thus Yee’s heat spreader arrangement is also analogous art to the heat spreader arrangement of the Yoneda reference.  
It is further noted that finality in this action is appropriately maintained, as the scope of claims 1 and 18 have changed beyond the previously filed claim set dated November 30, 2020.  The changes in scope are the newly presented plate thickness ranges amended into claims 1 and 18.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893